Citation Nr: 1759017	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  10-31 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to a compensable rating prior to November 23, 2015, and a rating in excess of 10 percent thereafter, for a left wrist disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1989 to July 1997. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran testified before the Board at a hearing in January 2012.  The Board remanded the claims in April 2013, August 2015, and November 2016.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

In August 2017, the Veteran was notified that the Veterans Law Judge who held the January 2012 hearing was no longer employed at the Board and that he had a right to a new hearing.  The Veteran did not respond to the letter during the prescribed time period and thus, the Board may proceed with adjudication.


FINDINGS OF FACT

1.  The competent and probative evidence of record demonstrates that the Veteran's low back disability was not caused or aggravated by his service.

2.  Prior to November 23, 2015, the Veteran's left wrist disability was manifested by slight limitation of flexion, with symptoms of pain and functional impairment.

3.  Since November 23, 2015, the Veteran's left wrist disability has been manifested by slight limitation of flexion, with symptoms of pain and functional impairment, without indication of ankylosis.

CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability have not been met.  38 U.S.C. § 1110, 1112, 1113, 5107 (2012); 38 C.F.R. § 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

2.  Prior to November 23, 2015, the criteria for an increased 10 percent rating for a left wrist disability have been met.  38 U.S.C. § 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. § 3.102, 3.159, 4.71a, DC 5215 (2017).

3.  Since November 23, 2015, the criteria for a rating in excess of 10 percent for a left wrist disability have not been met.  38 U.S.C. § 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. § 3.102, 3.159, 4.71a, DC 5215 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

Direct service connection may be granted with medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303 (b) by evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307, (ii) present manifestations of the same chronic disease, and (iii) evidence of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  If the claimed disability is not one listed under 38 C.F.R. § 3.309, credible lay evidence of continuous symptoms can support the claim.

The Veteran contends that his current low back disability was caused or aggravated by his service, specifically, when he completed combat equipment jumps in service and injured his back when he fell on his canteen during a jump.

The service treatment records reflect that the Veteran suffered from a number of injuries to his low back that ranged from lumbar strains to an assessment of mechanical low back pain.  For example, in October 1991, the Veteran had low back pain for 12 days after landing on a canteen during airborne operations.  He was assessed to suffer from a soft tissue injury/strain lower back.  An April 1992 record shows an assessment of possible lumbar strain.  In June 1992, the Veteran reported lower back pain for two days with no known cause.  In August 1992, the Veteran was noted to continue to suffer from a lumbar strain, muscle pull injury, from landing on his back on a jump.  In November 1995, the Veteran's back pain was noted to have worsened since he was treated in the field, and he was assessed with mechanical low back pain.  A February 1996 record shows low back pain following a lifting incident that was unrelieved by sitting, standing, or lying down, with an assessment of acute low back strain.

The Veteran stated at his hearing that he sought treatment for continuing low back following service but switched medical providers often, and thus could not obtain records of treatment.

VA treatment records reflect that beginning in May 2008, the Veteran established care and reported chronic joint pains, including in his back.  Ongoing records show a diagnosis of osteoarthritis of the lumbar spine.

In this case, while the service treatment records demonstrate multiple complaints of back pain and treatment for lumbar strains and ongoing low back pain, the Board finds that the competent and probative evidence weighs against the Veteran's claim, such that service connection is not warranted.

Significantly, VA opinions on the matter were obtained in August 2008, April 2013, November 2015, and December 2016, and all four VA opinions found that it was less likely than not that the Veteran's current low back disability was caused or aggravated by his service.  The examiners were in agreement that the Veteran's in-service injuries were not related to his current low back disability, osteoarthritis, and that the most likely cause of his current back disability was his obesity.  In June 2008, the VA examiner took into consideration the Veteran's report of ongoing back pain, but found that the Veteran's obesity was the main causal factor for his current low back disability.  In April 2013, the VA examiner found a normal examination of the back. While there was some limitation on forward flexion, the examiner determined that this impairment was due to his obesity.  The examiner noted that if the Veteran did have a lumbar strain in the service, the lumbar soft tissue had healed.  In November 2015, a VA examiner agreed, explaining further that because there was no objective evidence of a chronic low back condition that began during service or of that very same condition following service, then the current complaints were less likely than not related to the in-service injury.  Again, the Veteran's morbid obesity was the likely contributor to his current low back disability.  In December 2016, a VA examiner found the same.  The examiner made specific note of the instances of lumbar spine complaints and treatment in service, but found that there was no objective evidence of low back issues until 2008, and therefore the current low back disability was not etiologically related to the strains/low back pain suffered in service.

The above examinations indicate that it is less likely than not that the lumbar strains and injuries suffered by the Veteran in service caused or aggravated his current low back disability.  These examinations hold significant probative weight because the examiners reviewed the claims file, completed interview and physical examination of the Veteran, and provided medical rationale based upon their expertise.  The Board has taken into account the Veteran's statements, and other lay statements of record, that his low back injuries in service caused or contributed to his current low back disability.  However, while the Veteran is competent to report symptoms of and continuity of back pain, he is not competent to relate the in-service lumbar strains/pain to his current osteoarthritis, as that conclusion requires medical training and knowledge.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007).  Significantly, there is no competent medical opinion to contradict the four negative VA opinions obtained on the matter.

Accordingly, service connection for a low back disability is not warranted.

Increased Rating

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C. § 5107; 38 C.F.R. § 4.3.

The Veteran's left wrist disability has been rated as noncompensable prior to November 23, 2015, and as 10 percent disabling thereafter, pursuant to Diagnostic Code 5215.  Evaluation percentages vary under DCs 5214 and 5215 based on whether the major or minor arm is affected.  The record reflects the Veteran's dominant hand is his left hand.  Therefore, his left wrist is his major arm.  38 C.F.R. § 4.69.  DC 5215 evaluates limitation of motion of the wrist and provides a 10 percent rating for the major wrist where dorsiflexion is less than 15 degrees or where palmar flexion is limited in line with the forearm.  38 C.F.R. § 4.71a, DC 5215.

The Rating Schedule further provides that the normal range of motion for the wrist is from 0 to 70 degrees of dorsiflexion and 0 to 80 degrees of palmar flexion.  Normal wrist ulnar deviation is from 0 to 45 degrees, while normal wrist radial deviation is from 0 to 20 degrees.  See 38 C.F.R. § 4.71a, Plate I.

When evaluating musculoskeletal disabilities, VA may, in addition to applying the schedular criteria, assign a higher disability rating when the evidence demonstrates functional loss due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination, to include during flare-ups and with repeated use, if those factors are not considered in the rating criteria.  See 38 C.F.R. § 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).

Nonetheless, a disability rating higher than the minimum compensable rating is not assignable under any diagnostic code relating to range of motion where pain does not cause a compensable functional loss.  Rather, the "pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" as defined in 38 C.F.R. § 4.40, before a higher rating may be assigned.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).

In this case, the Board finds that an increased 10 percent rating for a left wrist disability is warranted for the period prior to November 23, 2015.  The Board notes that the RO granted a 10 percent rating since November 23, 2015, in light of the Veteran's noncompensable painful limitation of motion of the left wrist demonstrated on VA examination.  The Board finds that the Veteran has suffered from these same limitations throughout the appeal period, particularly as evidenced by his testimony at his 2012 hearing.  At that time, he reported that he wore a wrist brace daily in order to combat a sharp pain in the wrist and to steady his hand when carrying objects.  These reports of pain that affect the normal workings of the body were also reported on previous VA examinations.  Accordingly, a 10 percent rating throughout the appeal period is warranted pursuant to 38 C.F.R. §§ 4.40, 4.59

However, a rating higher than 10 percent is not warranted at any time during the appeal period.  For one, absent a showing of ankylosis of the wrist, a higher rating is not warranted under the rating schedule.  In that regard, the Board finds that the current 10 percent rating compensates the Veteran for his functional loss of the left wrist, in that his pain, mildly weakened wrist when gripping or holding, and noncompensable limitation of motion were considered when assigning the 10 percent rating.  The VA examinations do not demonstrate the presence of a disability to the Veteran's muscles or neurological system related to his left wrist disability.  Accordingly, a rating higher than 10 percent is not warranted.


ORDER

Service connection for a low back disability is denied.

Prior to November 23, 2015, an increased 10 percent rating for a left wrist disability is granted, subject to the laws and regulations governing the award of monetary benefits. 

Since November 23, 2015, a rating in excess of 10 percent for a left wrist disability is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


